Citation Nr: 0516333	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for Meniere's 
syndrome, currently evaluated as 30 percent disabling.

2.  Entitlement to total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In connection with this appeal, the appellant testified at a 
hearing before the undersigned Acting Veterans Law Judge in 
November 2004.  A transcript of that hearing is associated 
with the claims file.  

The issue of entitlement to an increased rating for Meniere's 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
Meniere's syndrome, rated as 30 percent disabling; headaches, 
rated as 30 percent disabling; suppurative otitis media, 
right ear, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; hearing loss, right ear, rated as zero 
percent disabling; dysthymia, rated zero percent disabling, 
and residuals, treatment for warts, palms of both hands, 
rated as zero percent disabling.  

2.  The veteran's service-connected disabilities prevent him 
from obtaining or maintaining any form of substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this 
legislation with regard to the issue addressed in the 
following decision and finds that, given the favorable action 
taken herein, no further assistance in developing the facts 
pertinent to this issue is required.

Analysis

The veteran claims that he is unemployable due to his 
service-connected disability.  The veteran submitted his 
claim for increased compensation based on unemployability in 
June 2000.  This application reflects that his education 
consists of four years of high school and; although he 
indicated that he had received other education and training 
before he became too disabled to work, he did not specify the 
type of such education or training.  In addition, the veteran 
reported that his work history includes full time employment 
as an electrician, from May 1997 to August 1998 as well as in 
1995.  Thereafter, he indicated that he was employed from 
July 19 to July 23, 1999, working in the area of 
telemarketing, and from November 13 to December 1, 1999, 
performing assembly work.  The veteran reported that his 
service connected disorders of labyrinthitis and otitis media 
prevent him from securing or following any substantially 
gainful occupation.

VA outpatient treatment records reflect that the veteran has 
sought treatment for recurrent complaints of headaches, 
dizziness, and ear problems, characterized as chronic, as 
well as loss of hearing and reactive-situational depression.  

Similarly, VA treatment records reflect that the veteran was 
hospitalized from January 31 to February 3, 2000, for chronic 
episodes of dizziness.  These episodes were described as a 
wave sensation followed by a loss of balance and a spinning 
sensation.  The veteran reported that these symptoms had been 
managed until January 2000, when the characteristic symptoms 
also included parasthesia around his lips and both knees that 
last as long as the previous symptoms.  The discharge 
diagnosis was peripheral balance disorder.  

In May 2000, the Social Security Administration granted the 
veteran's claim for disability benefits.  The administration 
noted the veteran's complaints of headaches, vertigo, 
disequilibrium, and depression.  They noted a December 1998 
medical report which revealed that the veteran had pain in 
both ears, constant headaches , tinnitus and impaired 
hearing.  Work restrictions at that time were no driving and 
no operating heavy machinery.  The administration also noted 
that the veteran was treated for depression and was placed on 
medication.  

A November 2000 report of VA audio examination notes the 
veteran chief complaint of vertigo and dizziness.  

A December 2000 letter from the veteran's treating physician 
at the Morton Plant Mease Health Care Center for Dizziness 
and Balance Disorders includes the impression of 
endolymphatic hydrops referable to the right ear.  The 
examiner commented that the veteran has Meniere's syndrome 
characterized by periods of dizziness and vertigo with 
increased tinnitus and fullness in the ear.  It was further 
noted that the veteran has Tumarkin's crisis, which are 
sudden falls referred to as otolithic crises.  In addition, 
the impression included chronic daily headache that appears 
to be transformed migraine as well as more severe headaches 
and positive visual phenomena.  

Private treatment records reflect that the veteran required 
emergency treatment for complaints of headache in January 
2002.  

During his June 2002 hearing in connection with an unrelated 
issue, the veteran testified that he experiences prostrating 
headaches one to three times per month.  In addition, during 
an October 2002 VA examination for headaches, the veteran 
reported that the severity of these headaches ranges in 
intensity from six to ten out of ten.

An October 2002 report of VA psychiatric examination notes 
that the veteran experiences periods of more serious 
depression when he finds it hard to manage everyday chores.  
This examination report notes that the veteran's depression 
makes it hard for him to function socially because he tends 
to isolate and has little motivation to do the things he 
needs to, to be out and among other people.  The diagnoses 
include dysthymic disorder, Meniere's syndrome with ear 
infections and chronic headaches.  The Global Assessment of 
Functioning (GAF) score was identified as 52.  The examiner 
further noted that the GAF score reflects moderate to serious 
symptoms of depression, which affect the veteran's 
psychological well-being and his social functioning.  The 
psychiatrist stated that occupational functioning is not 
applicable at this time as the veteran was not working 
related to his physical limitations.

It is noted that Global Assessment of Functioning (GAF) is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), [citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994)].  A GAF score of 41 to 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For the purpose of establishing the presence of one 
disability rated at 60 percent or more, disabilities 
resulting from common etiology will be considered one 
disability.  38 C.F.R. § 4.16(a).  

In determining whether a total rating based on 
unemployability due to service-connected disabilities is 
warranted, the central inquiry is, "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19 (2004); Van Hoose v.  
Brown, 4 Vet. App. 361, 363 (1993).

The veteran claims that his service-connected disabilities, 
to specifically include his Meniere's disease, headaches, and 
dysthymia prevents him from being able to work.  He relates 
that he is in receipt of Social Security disability benefits 
due to his service-connected disabilities.  He states that he 
had not worked full-time since August 1998 and that at that 
time he was an electrician.  He related that he tried to go 
back to work on two separate occasions in 1999, but was 
unsuccessful due to his service-connected disabilities.  He 
stated that he was let go from his telemarketing job due to 
his service-connected headaches and Meniere's disease.  He 
reported that he was unable to work in his past position as 
an electrician due to his Meniere's disease.  He also stated 
that he was unable to complete his vocational rehabilitation 
program due to his service-connected disability.  (See 
November 2004 Travel Board hearing, June 2000 claim for a 
TDIU rating) 

A review of the record reveals that the veteran's service-
connected disabilities tremendously impact his ability to 
engage in substantial gainful employment.  For instance, his 
service-connected disabilities, specifically his Meniere's 
disease prevents him from performing his past employment as 
an electrician or performing any job which requires him to 
utilize machinery, ladders, etc.  In this regard, the Board 
finds credible the veteran's assertions as to the severity of 
his dizzy spells and loss of balance problems.  Medical 
reports over the period of several years consistently show 
that the veteran reported symptoms of dizzy spell and loss of 
balance.  Additionally, the medical records indicate that 
sedentary employment would present similar problems for the 
veteran.  In this regard, the veteran's service-connected 
headaches and dysthymia are severe enough to prevent him from 
engaging in sedentary employment.  The most recent 
psychiatric report of record shows that he has moderate to 
serious symptoms of depression.  The psychiatrist stated that 
his service-connected psychiatric disability made it hard for 
him to do the things he needed to do and that it was hard for 
him to be around other people.  The psychiatrist noted that 
the veteran tended to isolate himself.  Moreover, the Board 
finds probative the veteran's assertion that he could not 
work a telemarketing job due to having symptoms of his 
service-connected Meniere's disease and headaches.  See 
November 2004 Travel Board hearing.

In light of the foregoing, the Board concludes that the 
evidence as a whole establishes that the veteran's service-
connected disabilities, to include Meniere's syndrome, 
headaches, and dysthymia, are shown to preclude him from 
obtaining and maintaining substantially gainful employment.  
Accordingly, the veteran is entitled to a total rating based 
on individual unemployability due to his service-connected 
disabilities.   




ORDER

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
regulations governing the payment of VA monetary benefits.  


REMAND

The record shows that the veteran was last afforded a VA 
compensation examination to evaluate his Meniere's syndrome 
in November 2000.  During his November 2004 Travel Board 
hearing, the veteran reported increased symptoms related to 
Meniere's disease.  There is, however, no objective medical 
evidence of record confirming the veteran's assertion.  The 
veteran should therefore be scheduled for a VA examination 
for the purpose of determining the current severity of his 
Meniere's disease.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled to 
undergo VA compensation examination by an 
appropriate specialist to assess the 
level of disability related to his 
service-connected Meniere's syndrome.  
The claims file and a copy of this remand 
should be made available to the examiner 
for review as part of the examination 
process.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  

In particular, the examiner is requested 
to identify all symptoms that are 
associated with the veteran's service-
connected Meniere's syndrome.  The 
examiner is requested to specifically 
address whether there are any objective 
manifestations showing that the veteran 
experiences vertigo and cerebellar gait.  
If so, the examiner should address the 
frequency of the attacks of vertigo and 
cerebellar gait during the period of a 
week and during the period of one month.  
A complete rationale for all opinions 
expressed must be provided.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


